Motion for consolidation and a stay granted insofar as to permit the papers in connection with the appeals taken by the plaintiff from the orders of the Supreme Court, New York County, entered January 25, 1961, March 1, 1961 and March 6, 1961 and the cross appeals taken by the defendant from the said orders entered on March 1, 1961 and March 6, 1961 to be printed in one appeal book without duplication of printing and to permit said appeals to be argued or submitted together upon one set of appellant’s and respondent’s points. The plaintiff is to pay two *482thirds of the cost of printing said record and the defendant is to pay one third of the printing cost. The temporary stay contained in the order to show cause dated March 8, 1961 is continued pending the hearing and determination of the said appeals on condition that the record on appeal and both the plaintiff-appellant’s and defendant-appellant’s points are served and filed on or before April 25, 1961 with notice of argument for the June 1961 Term of this court, said appeals to be argued or submitted when reached. Concur — Breitel, J. P., Valente, McNally, Steuer and Bastow, JJ.